ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ remarks and amendment of 10 January 2022 are entered.
	Claims 2, 4, 6, 10, and 17-19 have been canceled. Claims 1, 3, 5, 7-9, 11-16, 20, and 21 are pending. Claims 11-16 are withdrawn. Claims 1, 3, 5, 7-9, and 20 are being examined on the merits.
	The Election/Restriction requirement of 3 June 2019 remains in effect.
	The rejection of claims 1 and 3-9 under 35 U.S.C. 103 as being unpatentable over ‘579 and Davies is withdrawn in light of the amendment filed 10 January 2022.
The rejection of claims 1, 3-9, and 19-21 under 35 U.S.C. 103 as being unpatentable over ‘611 and Davies is withdrawn in light of the amendment filed 10 January 2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with HAIYAN LIU on 11 March 2022.

The application has been amended as follows: 
1. (Currently amended) A [[cyclic ]]peptide comprising [[an]]the amino acid sequence selected from
cyclo[PNPLGFFPDH]							(SEQ. ID NO: 9)
cyclo[NPLGFFPDH]								(SEQ. ID NO: 12)
cyclo[PNPLGFFPDH]							(SEQ. ID NO: 15)
cyclo[PNPLGFLPD]								(SEQ. ID NO: 28)
cyclo[NPLGFLPDH]								(SEQ. ID NO: 29)
cyclo[PNPLGFLPDH]							(SEQ. ID NO: 30)
cyclo[GTNLSVPNPLGFLPDHQLDP]					(SEQ. ID NO: 31),
wherein the [[cyclic ]]peptide carries at least one hydrophobic modification, which an acylation with a C8 to C22 fatty acid and/or addition of hydrophobic moieties,
or a pharmaceutically acceptable salt thereof.
Claim 2 remains canceled as previously presented.
In claim 3, delete “cyclic” in line 1.
Claim 4 remains canceled as previously presented. 
In claim 5, delete “cyclic” in line 1.
Claim 6 remains canceled as previously presented.
the amino acid sequence selected from:
HBVpreS9-16		NPLGFFPD			(SEQ ID NO: 6)

HBVpreS8-16		PNPLGFFPD		(SEQ ID NO: 9)

HBVpreS9-1			NPLGFFPDH		(SEQ ID NO: 12)

HBVpreS8-17		PNPLGFFPDH		(SEQ ID NO: 15)


In claim 8, delete “cyclic” in line 1.
In claim 9, delete “cyclic” in line 2.
Claim 10 remains canceled as previously presented.
Cancel claims 11-16
Claims 17-19 remain canceled as previously presented.
In claim 20 delete “cyclic” in line 1, and replace “an” with --the-- in line 2.
In claim 21 delete “cyclic” in line 1, and replace “an” with --the-- in line 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize the cyclic peptides as claimed. The closest prior art, WO 2004/058807 A2, discloses the sequences PNPLGFFPD and NPLGFFPDH in SEQ ID 
As previously cited, the WO 2012/107579 A1 art discloses a sequence myristoyl-[K(GCHAK Cyclosporine)3-NLSTSNPLGFFPDHQLDP, but provides motivation or rationale to make the HBV preS sequence cyclic. Similarly, the previously cited WO 2009/092611 A1 application teaches peptides comprising GTNLSVPNPLGFFPDHQLDP, but that sequence has been canceled from the claims as filed. 
No other prior art teaches or provides a rationale to prepare the claimed peptides containing cyclic peptides of SEQ ID NOs: 9, 12, 15, or 28-31 where a C8-C22 fatty acid or hydrophobic moiety is attached. Accordingly, the claimed peptides are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658